DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US  2015/0151385), and further in view of DE 10 2008 039 208 A1, of which a complete copy of the German document with a machine translation was provided with the Information Disclosure Statement dated July 31, 2019 (also refer to the applicants’ disclosure in the paragraph bridging pages 1 and 2 of the applicants’ specification).
Regarding independent claim 8, Oda et al. disclose a precursor having the following structural features (see paragraphs [0064] and [0066]; and Figure 3):
a tubular hollow body (12) made of a first material that is thermally conductive;
a filling (11) that completely fills the tubular hollow body (12), wherein the filling (11) is made of a second material that is thermally conductive and has a lower melting point than the first material; and
a surface coating (13) that is directly coupled to an outside of the tubular hollow body (12), wherein the first material of the tubular hollow body (12) is aluminum-based, and the second material of the filling is zinc-based.
Regarding the preamble recitation “for producing a cooling apparatus”, applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP §2111.02(II).
Oda et al. fail to teach the new limitation “wherein the surface coating… defines an outermost surface” (layer) of the precursor. 
However, DE ‘208 discloses a tubular precursor for a cooling apparatus (see abstract and Figures 1-10 of DE ‘208, and also in referring to the paragraph bridging pages 1 and 2 of applicants’ specification), wherein DE ‘208 discloses one or more cores that are operable to form a cavity in a subassembly and to have an outer surface layer of copper, in order to provide a bonding layer between melt and a core jacket.
Therefore, it would have been obvious to one of ordinary skill in the art to provide copper as the outer surface layer, as taught by DE ‘208, into the precursor disclosed by Oda et al. in order to provide an improved bonding layer (DE ‘208; abstract; and paragraph bridging pages 1 and 2 of applicants’ specification).
Regarding claims 9 and 17, the tubular hollow body (12) would be configured to be formed into a bent configuration and cut to length into a desired shape.  With regard to the functional language (e.g., “wherein the coated and filled tubular hollow body is configured to be bent and cut to length into a desired shape”), the examiner has considered it.  However, the applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.  Regarding the limitation “the desired shape is a bent configuration”, absent persuasive evidence to the contrary, the particular shape of the precursor is a matter of choice which a person of ordinary skill in the art at the time the invention was filed would have found to be obvious.  See MPEP §2144.04(B).

Allowable Subject Matter
Claims 1-7 are allowed.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on May 9, 2022.  The amendment overcomes the prior objections to claims 8 and 9.  Although the amendment to independent claim 8 overcomes the prior 35 USC 102(a)(1) rejection, a new 35 USC 103 rejection is raised in above section 4.  Claims 1-7 remain in condition for allowance (see above section 5).  The applicants have cancelled claim 18.  Claims 8, 9, and 17 are currently under consideration in the application.

Applicants’ arguments with respect to claims 8, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In addition, the applicants are also referred to the newly underlined portions in the above newly applied 35 USC 103 rejection.


Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 17, 2022